Order unanimously affirmed without costs. Memorandum: We conclude that the record establishes that *939there is no merit to the contention of respondent that she lacked the mental capacity either to make the admission of neglect without fault or to enter into the dispositional contract that was accepted by Family Court and became part of the dispositional order (see, Matter of William D., 178 AD2d 475, appeal dismissed 79 NY2d 1040, cert denied sub nom. Dorothy W. v Commissioner of Social Servs., 506 US 1038; Matter of Sandra W., 170 AD2d 512, appeal dismissed 78 NY2d 1006, cert denied sub nom. Watkins v Commissioner of Social Servs. of City of N. Y., 502 US 1109). (Appeal from Order of Erie County Family Court, Rosa, J.—Neglect.) Present—Lawton, J. P., Fallon, Callahan, Balio and Davis, JJ.